DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/20 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, line 1 recites that “no particulate covering is applied on top of the seed bed when a seed is located in the seed bed.”  However this depends from claim 1 (an apparatus claim), which recites a growth substrate.  This claim appears to be a method claim, and it is unclear how a method step can limit an apparatus claim.  Please also note that it has been held that a recitation with respect to the manner in Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 26, the claim appears to further limit the particulate covering, which parent claim 25 says is not used.  It is unclear how an apparatus claim (claim 1) can be limited by the type of covering (claim 26) that is not to be used (claim 25).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25 and 26 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 25, as parent claim 1 is an apparatus claim (a growth substrate), a negative limitation on an intended use of said apparatus provides no further limitations.  Please note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 26, parent claim 25 recites that no covering is used.  As such, further limitations on a not-used covering provide no further limitations.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 10-17, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kafka US 5,129,181 in view of Janssen US 2011/0146151, and alternatively also in view of “Germinating and Planting Seeds” (hereafter “High Times”) and/or Blaakmeer US 7,104,006.
Regarding claim 1, Kafka discloses a coherent growth substrate product formed of mineral wool, the product having opposed top and bottom surfaces and a seed hole extending from the top surface towards the bottom surface, the base of the seed hole defining a seed bed, wherein the coherent growth substrate product is adapted for use in a commercial plant growing operation, and wherein the seed bed is generally circular or generally elliptical.

    PNG
    media_image1.png
    163
    391
    media_image1.png
    Greyscale

Figure 1- Kafka Figures 4a and 5

Kafka does not explicitly teach the specific dimensions, however it would have been an obvious matter of design choice to make the product of whatever size was desired (including the overall volume under 150cm3, and the seed bed width between 5-10 mm and a depth between 7-15 mm) in order to accommodate the chosen plant species or the available space, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
If applicant disagrees about the seed bed shape, then it would have been an obvious matter of design choice to make the different portions of the seed bed round, circular, elliptical or of whatever form or shape was desired or expedient in order to ease use or manufacturability. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Kafka does not teach specific wool densities, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to use whatever density wool was desired (including 70-85 kg/m3) in order to give the device the desired insulative and water retention properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, all mineral wool has a density, and it is well-known in the art that both insulation and water retention are result-effective variables based on the wool density.
In an alternate interpretation, Kafka does not explicitly teach specific wool density.  Blaakmeer teaches that mineral wool growth substrates can have a density in the range of 40-80kg/m3 (column 1, lines 28-30), particularly 80kg/m3 (column 4, lines 34-35).

In an alternate interpretation, Kafka does not explicitly teach that the seed bed has a width of at least 5mm and a depth of at least 7mm.  High Times teaches that to plant a seed, first a hole can be made with a pencil about half an inch (12.7mm) deep.  As a standard #2 pencil is 6mm wide (see previously attached Ref V- Wikipedia pencil dimensions), the hole would therefore be 5-10mm wide and 7-15mm deep. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the growth substrate as taught by Kafka with hole dimensions as taught by High Times in order to allow proper germination of the seed.
Regarding claims 2-5, 16 and 17, Kafka and Janssen together, or also in view of Blaakmeer, teach the invention as claimed as detailed above with respect to claim 1. As stated above, Kafka does not teach the specific dimensions, however it would have been an obvious matter of design choice to make the product of whatever size was desired in order to accommodate the chosen plant species or the available space, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose
Regarding claim 2, Kafka, Janssen and High Times together, or also in view of Blaakmeer, teach the invention as claimed as detailed above with respect to claim 1.  High Times also teaches that the seed bed has a width of at least 6mm.
Regarding claim 3, Kafka, Janssen and High Times together, or also in view of Blaakmeer, teach the invention as claimed as detailed above with respect to claim 1.  High Times also teaches that the seed bed has a width at its narrowest point of not more than 8mm.
Regarding claim 4, Kafka, Janssen and High Times together, or also in view of Blaakmeer, teach the invention as claimed as detailed above with respect to claim 1.  High Times also teaches that the seed hole has a depth at least 9 mm.
Regarding claim 5, Kafka, Janssen and High Times together, or also in view of Blaakmeer, teach the invention as claimed as detailed above with respect to claim 1.  High Times also teaches that the seed hole has a depth not more than 15 mm.
Regarding claim 7 as best understood, Kafka and Janssen together, or alternatively in combination with High Times and/or Blaakmeer teach the invention as claimed as detailed above with respect to claim 1. Kafka also teaches that the seed hole is generally cylindrical.
Regarding claim 10, Kafka and Janssen together, or alternatively in combination with High Times and/or Blaakmeer teach the invention as claimed as detailed above with respect to claim 1. Kafka does not teach that the substrate comprises a wetting agent. Blaakmeer also teaches a mineral wool growth substrate which comprises a wetting agent.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the growth substrate as taught by Kafka with a wetting agent as taught by Blaakmeer in order to “enable fast uptake of water” (column 1, lines 19-21).
Regarding claim 11, Kafka and Janssen together, or alternatively in combination with High Times and/or Blaakmeer teach the invention as claimed as detailed above with 
Please note that the distinction of the “propagation stage” holds no patentable weight.  Any plant cultivation is by definition propagation of that species, and the nominal distinction does not impact the claimed method.
Regarding claim 12, Kafka and Janssen together, or alternatively in combination with High Times teaches the invention as claimed as detailed above with respect to claim 11.  As stated above, Kafka does not explicitly teach the specific dimensions, however it would have been an obvious matter of design choice to make the product of whatever size was desired in order to accommodate the chosen plant species or the available space, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Alternatively, High Times also teaches that the seed bed has a width of at least 6mm.
Regarding claim 13, Kafka and Janssen together, or alternatively in combination with High Times and/or Blaakmeer teach the invention as claimed as detailed above with respect to claim 11.  Kafka does not teach that a particulate covering material is applied on top of the seed on the seed bed.  The teaching renders the claimed method steps (including not utilizing a particulate covering) obvious since such would be a logical manner of using the teaching, as one of ordinary skill in the art would understand that no particulate covering is necessary.  Put another way, it would have been obvious to one having ordinary skill in the art at the time the invention was made to omit a particulate covering (even if it were taught, which it is not), since it has been held that omission of an element and its function in a combination where the remaining elements perform the In re Karlson, 136 USPQ 184.
Regarding claim 14, Kafka and Janssen together, or alternatively in combination with High Times and/or Blaakmeer teach the invention as claimed as detailed above with respect to claim 1.  As stated above, Kafka does not teach the specific dimensions, however it would have been an obvious matter of design choice to make the product of whatever size was desired in order to accommodate the chosen plant species or the available space, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Kafka does not teach that the seed hole is formed by punching.  Janssen teaches a mineral wool growth substrate product in which the various holes are formed by local compression (punching), resulting in the density of the mineral wool immediately surrounding the seed hole being greater than the density of the remainder of the mineral wool [0047].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the growth substrate as taught by Kafka by forming it through compression as taught by Janssen in order to use a proven manufacturing method with less waste and to give the substrate the desired strength and toughness.
Regarding claim 15, Kafka and Janssen together, or alternatively in combination with High Times and/or Blaakmeer teach the invention as claimed as detailed above with respect to claim 14.  As stated above, Kafka does not teach the specific dimensions, however it would have been an obvious matter of design choice to make the product of whatever size was desired in order to accommodate the chosen plant species or the available space, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level 
Regarding claim 16, Kafka and Janssen together, or alternatively in combination with High Times and/or Blaakmeer teach the invention as claimed as detailed above with respect to claim 1.  High Times also teaches that the seed bed has a width at its narrowest point of not more than 7mm.
Regarding claim 17, Kafka and Janssen together, or alternatively in combination with High Times and/or Blaakmeer teach the invention as claimed as detailed above with respect to claim 1. Neither Kafka nor High Times teach that the seed hole has a depth of not more than 12mm, however it would have been an obvious matter of design choice to make the seed hole of whatever size was desired in order to accommodate the chosen plant species or the available space, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 25, Kafka and Janssen together, or alternatively in combination with High Times and/or Blaakmeer teach the invention as claimed as detailed above with respect to claim 1.  Kafka does not teach that a particulate covering material is applied on top of the seed on the seed bed.  Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to omit a particulate covering (even if it were taught, which it is not), since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Regarding claim 26, Kafka and Janssen together, or alternatively in combination with High Times and/or Blaakmeer teach the invention as claimed as detailed above with 
In an alternate interpretation, claims 13, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kafka US 5,129,181 in view of Janssen US 2011/0146151, and alternatively also in view of “Germinating and Planting Seeds” (hereafter “High Times”) and/or Blaakmeer US 7,104,006, and Forster US 5,048,434.
Regarding claim 13, Kafka and Janssen together, or alternatively in combination with High Times and/or Blaakmeer teach the invention as claimed as detailed above with respect to claim 11.  Kafka does not teach that a particulate covering material is applied on top of the seed on the seed bed.  Forster teaches an apparatus/method for cultivating plants, wherein it is not necessary to apply a particulate covering material on top of seeds (column 2, lines 65-67).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the growth substrate as taught by Kafka by not adding a particulate covering (or, more accurately, to not modify Kafka by adding a particulate covering) as taught by Forster in order to reduce waste and provide a more efficient process.
Regarding claim 25, Kafka and Janssen together, or alternatively in combination with High Times and/or Blaakmeer teach the invention as claimed as detailed above with respect to claim 1.  Kafka does not teach that a particulate covering material is applied on top of the seed on the seed bed.  Forster teaches an apparatus/method for cultivating plants, wherein it is not necessary to apply a particulate covering material on top of seeds (column 2, lines 65-67).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the growth substrate as taught by Kafka by not adding a particulate covering (or, more accurately, to not modify Kafka by adding
Regarding claim 26, Kafka, Janssen and Forster together, or alternatively in combination with High Times and/or Blaakmeer teach the invention as claimed as detailed above with respect to claim 25.  As detailed above, there are no further limitations. Further refining a component that is not present does not limit the apparatus.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kafka US 5,129,181 in view of Janssen US 2011/0146151, and alternatively also in view of “Germinating and Planting Seeds” (hereafter “High Times”) and/or Blaakmeer US 7,104,006, and Chamoulaud US 5,401,281.
Regarding claim 20, Kafka and Janssen together, or alternatively in combination with High Times and/or Blaakmeer teach the invention as claimed as detailed above with respect to claim 1. Kafka also teaches that a seed is placed in the seed hole, but does not teach that a film or sheet extends across, and is connected to, the top surface of the product so as to cover the seed hole.  Chamoulaud teaches a rock wool growth substrate in which the seeds are covered by a film 7 which extends across, and is connected to, the top surface of the product.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the growth substrate as taught by Kafka by covering it with a film as taught by Chamoulaud in order to “ensure semi-forced growth and protection against bad weather or damage by animals” (column 6, lines 60-65).
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kafka US 5,129,181 in view of Janssen US 2011/0146151, and alternatively also in view of “Germinating and Planting Seeds” (hereafter “High Times”) and/or Blaakmeer US 7,104,006, and further in view of Hamilton US 4,251,011 or Visser US 4,004,713.
Regarding claim 27, Kafka and Janssen together, or alternatively in combination with High Times and/or Blaakmeer teach the invention as claimed as detailed above with respect to claim 11.  Kafka does not teach that the seed is positioned in the seed hole 13, 26 seeder for positioning seeds 30 into growth substrates 27 (abstract).  Likewise, Visser teaches a nozzle 8, 10 seeder for positioning seeds into growth substrates (abstract).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the growing process as taught by Kafka by positioning seeds with a nozzle seeder as taught by Hamilton or Visser in order to automate the process and therefore make it less labor intensive.

Response to Arguments
Before responding to individual arguments, the examiner will provide a brief overview of the rejection.  The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Kafka teaches a mineral wool growth substrate with a seed bed hole.
Janssen teaches a mineral wool growth substrate with punched holes.
Blaakmeer teaches a mineral wool growth substrate with the recited density.
High Times teaches a seed bed hole configuration.
Ascertaining the differences between the prior art and the claims at issue.
Kafka teaches the basic configuration of the claims, but does not explicitly teach the hole size or forming method, or the wool density.
Janssen teaches the recited hole forming method, but a different overall configuration.
Blaakmeer teaches the recited mineral wool density, but a different overall configuration.
High Times teaches a growing method using the recited seed bed hole and depth, but in a different growing medium. 
Resolving the level of ordinary skill in the pertinent art.
One of ordinary skill in the art would easily understand that the cited teachings in the prior art can be applied to a wide range of devices, and understand how they could be applied to the general configuration taught by Kafka.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
The application provides no objective evidence, relying instead on their own insistence that despite what is shown in the prior art of record, the recited configuration is unique.  Given the teachings in the prior art, the examiner cannot agree.
Applicant's arguments filed 9/17/20 have been fully considered but they are not persuasive.
In response to applicant's argument that High Times is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re OetikerKafka and High Times both explicitly relate to creating seed beds in the process of growing plants.  One of ordinary skill in the art would easily understand this.  For the applicant to argue that High Times is directed toward a “recreational” grower and therefore not relevant to a commercial operation is absolute nonsense.  This is akin to stating that a kindergarten math worksheet has no relevance to calculus- when in fact, an experienced mathematician will certainly still understand that 1+1=2.  The teachings of all prior art are valid for what they contain, regardless of who the applicant decides the audience is.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, even though High Times is directed to the growth of Cannabis (which the applicant assumes is on a small scale), one of ordinary skill in the art would understand that the hole size taught by the reference can apply to a wide variety of species and operations.
Where the applicant repeatedly argues about how well the current invention works, the examiner reminds that this amounts to an affirmation that the claimed subject matter functions as it was intended to function. This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof. See MPEP § 716.
In response to applicant’s allegation of “cherry picking” features from prior art, the examiner cannot agree with this mischaracterization, for several reasons.
First, please see the above analysis of the Graham factors.  All prior art pertains to the cultivation/propagation of seeds, most in mineral wool blocks.  The art is all reasonably pertinent to each other, and one of ordinary skill in the art would easily understand how the lessons can be combined.
Second, the applicant has “cherry picked” a completely inapplicable prior ruling in In re Wesslau.  This ruling discussed chemical catalysts for the production of polyethylene.  As the applicant may be aware, chemical reactions 
In response to applicant's argument that they did not size the hole to accommodate a chosen plant species, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The simple fact is that different plants have different sized seeds, and it is obvious to one of ordinary skill in the art that the growing medium can be tailored accordingly.
The applicant argues that one of ordinary skill in the art would not think to alter the size of a seed hole because suppliers (manufacturers) only construct the mineral wool blocks while only a “propagator” could obtain seed hole size insight.  This is absurd.  This is akin to stating that an aircraft manufacturer would never consider the duty cycle and operation of an aircraft, and a pilot would know nothing about how aircraft function.  This is clearly not the case.  Products are designed to be used, and as such, designers are familiar with use cases.  Building something for a use is the entire point of design.  It is plainly obvious that a mineral wool block manufacturer would understand how the device is to be used and understand the relevant teachings of the prior art.
The applicant goes on to argue a complete misunderstanding of the rejection of claim 1.  First, the applicant recycles and old argument that because Kafka does not explicitly teach a mineral wool density, there is no starting point, and therefore it cannot all mineral wool has a density, and both insulation and water retention are result-effective variables based on the wool density.  For example, please refer to Blok US 4,949,503.  Blok explains that:
It can be stated as a rule of thumb that a material with a density of 70 kg/m3 at a suction tension of -5 cm of water contains 70% water by volume. An increase or a decrease in density of 10 kg/m3 leads respectively to an increase or decrease of approximately 5% water by volume. This rule of thumb is valid for the same products with a density lying between 20 and 120 kg/m3. A difference in density of 20, 30 or 40 kg/m3 therefore leads to an increase in moisture in the porous product of respectively 10, 15 or 20% by volume (column 2, lines 26-36).

Therefore one of ordinary skill in the art would understand how to tailor the water retention via the wool density.  For further reference, please also refer to Hempenius US 2007/0000170 and De Groot US 6,389,748 which also teach the recited wool density.
In response to applicant’s argument that the recited density (70-85kg/m3) is critical, the examiner points to page 11 of the specification, where it is stated that 70-85kg/m3 is preferred, however the density can be in the range of 60-100 kg/m3.  As such, the smaller range cannot be critical.  Nonetheless, as explained above it would have been obvious to one having ordinary skill in the art at the time the invention was made to use whatever density wool was desired in order to give the device the desired insulative and water retention properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller
Applicant proceeds to misunderstand the use of Janssen, arguing that Janssen does not teach the recited density.  As explained above, Janssen is not relied upon for the teaching of wool density- instead, Janssen is only relied upon for the teaching that holes in mineral wool can be formed by punching.  The applicant’s arguments about wool density in Janssen are irrelevant.
Likewise, in response to applicant's argument that the teachings of Janssen could not be combined with Kafka, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the applicant argues presents a few related arguments:
Applicant argues that Janssen teaches that holes can be pressed into the casing, not the seed bed.  Examiner responds that (as previously stated) Janssen is only relied upon for the teaching that holes can be formed in rockwool by punching.
Therefore, it is a moot point when applicant points out that the casing of Janssen can be made to be watertight (note that the casing is by no means required to be watertight).  The selection and density of the fibers is a different aspect of the invention than the method of forming holes.
Likewise, it is illogical when applicant concludes that forming the holes by punching “would impermissibly change the principle of operation of Kafka,” for two reasons:
As explained, the only modification to Kafka is the method by which the holes are formed, not changing the entirety of the substrate to match one configuration of Janssen’s casing.  And more importantly,
If applicant is arguing that a growth cube would not function if the holes are formed by punching, then the applicant’s invention also would not function.
Applicant proceeds to misunderstand the use of High Times, arguing that “the claimed density difference is achieved only by use of a pencil in High Times.”  This statement is so disconnected from the rejection that it is difficult to understand what the applicant is saying.  First, as stated above, Janssen teaches the hole punching (resulting in the density difference), not High Times.  Second, High Times is only relied upon for teaching the recited hole size.  Therefore when the applicant argues that “the combination of Kafka and High Times cannot teach or suggest the claimed density difference,” the examiner must agree. High Times does not address density of mineral wool, and such was never implied.  Therefor the statement is a misunderstanding of both the rejection and the teachings of High Times.
In response to applicant’s argument that a particulate covering is necessary with the device of Kafka, the examiner disagrees.  First, Kafka is silent as to the use of coverings.  The applicant’s “proof” is that their own specification states that it is “standard” to do so.  So to recap, the cited prior art does not teach a covering, but the applicant insists that the prior art must use a covering because the applicant deems it necessary, but the applicant’s method is unique because they don’t use a covering (that is for some reason necessary for everyone else).  This is unpersuasive.  The examiner’s position remains that one of ordinary skill in the art would understand that the covering is not necessary.  Furthermore, the prior art of record teaches that a particulate covering is not necessary- see the rejection in view of Forster above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC BURGESS/Primary Examiner, Art Unit 3642